DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geringer,  et al., US 20180044945 (hereinafter Geringer).
Regarding claim 1, Geringer teaches an electric strike lock, cooperating with a lock when in use, the lock having a lock tongue, the lock tongue having a width, the electric strike lock comprising: 
a base (10), disposed along a long-axis direction (A), the base having a side wall around the base (12), an accommodating space being defined in the side wall (13), wherein the side wall has an opening section parallel to the long-axis direction (14), the opening section has an opening communicating with the accommodating space for accommodating the lock tongue (400; Fig 5), the base has a pair of grooves (unnumbered feature defined by unnumbered front 
two sliding members (20), slidably disposed in the respective grooves (Fig 3), the sliding members being configured to slide back and forth in the grooves parallel to the long-axis direction (movement of sliding members between Fig 5 and Fig 6) to be in a locked position (Fig 5) or an unlocked position (Fig 6); wherein when in the locked position, the sliding members slide closer to each other until a distance between the sliding members is less than the width of the lock tongue (Fig 5); when in the unlocked position, the sliding members gradually slide away from each other until the distance between the sliding members is greater than the width of the locking tongue (Fig 6) (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04); 
at least one driving unit (30), accommodated in the accommodating space and connected to the sliding members [0017], the driving unit being configured to drive the sliding members to slide back and forth in the grooves for switching the locked position and the unlocked position [0017] (30 allows 20 to be set in operation, in either direction [a definition of drive according to Merriam-Webster]).
Regarding claim 8, Geringer teaches the electric strike lock as claimed in claim 1, wherein the base (10) is provided with a pair of first blocking walls parallel to the long-axis direction (unnumbered front wall segment of 12) and a pair of second blocking walls parallel to the pair of first blocking walls at the two opposite sides of the opening (unnumbered back wall segment of 12), and the grooves (unnumbered feature defined by unnumbered front wall segment of 12 and components 50 and 23; Fig 3) are surrounded by the corresponding first blocking walls and the second blocking walls, respectively (Fig 3).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claims 2 and 3, it is not known in the art for sliding members with a row of teeth to engage reduction gears connected to the worm gears on the driving shaft.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knicker, DE 4033840 C2, teaches an electrically operated door opener with panic function with two sliding members and driving unit.  
Peabody, US 8047585 B1, teaches a surface mounted electric strike for releasing remote panic exit devices with two sliding members and driving unit.  
David, US 8454063, teaches a mode switchable door strike with rotatable members.  
Orbeta et al., US 7021684 B2, teaches a surface mounted electric strike with sliding member and driving unit.
Vaddachino, US 4984835 A, teaches a strike with rectilinearly movable keeper locking member with sliding member and driving unit. 
Holzer, US 6390520 B1, teaches a door opener with driving unit and rotatable members. 
Liao, US 9702167 B2, teaches an electric lock for doors with sliding member and driving unit. 
Uyeda, US 8096594 B2, teaches a compact electric strike with preload release capability with driving unit and rotatable members. 
Whitney, US 0325299 A, teaches a door opener with rack and pinion driving unit.
Woehrle, US 0297096 A, teaches an electric door keeper with driving unit and driving unit with reduction gear.
Oegretmen, WO 0208552 A1, teaches a security function on door locks latch at home and at work with two sliding members.  
Cooper et al., GB 2205893 A, teaches a lock system and lock with driving unit with shaft mounted worm gear.
Beudat et al., WO 8403909 A1, teaches a lock device with sliding member with rack driving by handle mounted pinion. 
Reid, GB 2334067 A, teaches a pet door with controlled locking bolt mechanism with driving unit with shaft mounted worm gear driving a gear driving a sliding member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675